16*0 '/S
                                ELECTRONIC RECORD




COA#       02-14-00320-CR                        OFFENSE:       30.02F1


STYLE:     Erik white v. The state ofTexas       COUNTY:        Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   371st District Court


DATE: 07/30/2015                  Publish: NO    TCCASE#:       1316391D




                        IN THE COURT OF CRIMINAL APPEALS . ^TT /^

STYLE:   Erik White v. The State of Texas            cca#                    I*b3~/S
         APPEU-AXT1^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     /p/zg-Upy- -                               SIGNED:                           PC:_

JUDGE:      A                                        PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD